                                                     United States District Court
                                                     Central District of California
                                                              * AMENDED
 UNITED STATES OF AMERICA vs.                                             Docket No.              CR09-93-CAS                     ENTER

                                                                                              2            3   3   0
                                                                                              2            2   3   0
                                                                                              7            3   3   0
 Defendant        STEVE RANKIN                                            Social Security No. 2            2   3   0
 akas:    Steven Lance Rincon; Steven Rankin                              (Last 4 digits)

                                        JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         10   18    2010

  COUNSEL         X WITH COUNSEL                                                  Bob Bernstein, Retained
                                                                                       (Name of Counsel)

     PLEA        X GUILTY, and the court being satisfied that there is a factual basis for the plea.              NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Possession with Intent to Distribute Cocaine Base in the Form of Crack Cocaine in violation of 21 USC 841(a)(1) and 841
          (b)(1)(A)(iii), as charged in Count 1 of the Indictment
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed on count
  ORDER   1 of the Indictment to the custody of the Bureau of Prisons to be imprisoned for a term of: *ONE HUNDRED TWENTY (120)
          MONTHS.


It is ordered that the defendant shall pay to the United States a special assessment of $100.00, which is
due immediately.
All fines are waived as it is found that the defendant does not have the ability to pay.
Upon release from imprisonment, the defendant shall be placed on supervised release for a term of
five (5) years under the following terms and conditions:

1.       The defendant shall comply with the rules and regulations of the U. S. Probation
         Office and General Order 318;
2.       The defendant shall refrain from any unlawful use of a controlled substance. The
         defendant shall submit to one (1) drug test within fifteen (15) days of release from
         imprisonment and at least two (2) periodic drug tests thereafter, not to exceed eight
         (8) tests per month, as directed by the Probation Officer;
3.       The defendant shall participate in an outpatient substance abuse treatment and
         counseling program that includes urinalysis, breath, and/or sweat patch testing, as
         directed by the Probation Officer. The defendant shall abstain from using illicit
         drugs and alcohol, and abusing prescription medications during the period of
         supervision;
4.       During the course of supervision, the Probation Officer, with the agreement of the

CR-104 (04/10)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 4
 USA vs.         STEVE RANKIN                               Docket No.:   CR09-93-CAS

         defendant and defense counsel, may place the defendant in a residential drug
         treatment program approved by the United States Probation Office for treatment of
         narcotic addiction or drug dependency, which may include counseling and testing,
         to determine if the defendant has reverted to the use of drugs, and the defendant
         shall reside in the treatment program until discharged by the Program Director and
         Probation Officer;
5.       As directed by the Probation Officer, the defendant shall pay all or part of the costs
         of treating the defendant's drug dependency to the aftercare contractor during the
         period of community supervision, pursuant to 18 U.S.C. § 3672. The defendant
         shall provide payment and proof of payment as directed by the Probation Officer;
6.       During the period of community supervision, the defendant shall pay the special
         assessment in accordance with this judgment's orders pertaining to such payment;
7.       When not employed or excused by the Probation Officer for schooling, training, or
         other acceptable reasons, the defendant shall perform twenty (20) hours of
         community service per week as directed by the Probation Officer;
8.       The defendant shall cooperate in the collection of a DNA sample from the
         defendant;
9.       The defendant may not associate with anyone known to him to be a Delman
         Heights Bloods street gang member or persons associated with the Delman Heights
         Bloods gang, with the exception of his family members. He may not knowingly
         wear, display, use or possess any Delman Heights Bloods gang insignias, emblems,
         badges, buttons, caps, hats, jackets, shoes, or any other clothing, which evidences
         affiliation with the Delman Heights Bloods gang, and may not knowingly display
         any Delman Heights Bloods signs or gestures; and
10.      As directed by the Probation Officer, the defendant shall not be present in any area
         known to him to be a location where members of the Delman Heights Bloods gang
         meet and/or assemble.

Pursuant to 18 U.S.C. § 3553(a)(2)(D), the Court authorizes the Probation Office to disclose the
Presentence Report to the substance abuse treatment provider to facilitate the defendant's
treatment for narcotic addiction or drug dependency and to provide the defendant with needed
correctional treatment in the most effective manner. Further redisclosure of the Presentence
Report by the treatment provider is prohibited without the consent of the sentencing judge.
Defendant is informed of his right to appeal.
///
///
///
///
///
///
The Court grants the Government’s request to dismiss the remaining counts of the Indictment
and the Underlying Information.
CR-104 (04/10)                       JUDGMENT & PROBATION/COMMITMENT ORDER                         Page 2 of 4
 USA vs.         STEVE RANKIN                                               Docket No.:       CR09-93-CAS




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
 and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
 the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
 a warrant and revoke supervision for a violation occurring during the supervision period.




            April 10, 2019
            Date                                                 U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
 officer.

                                                                 Clerk, U.S. District Court



            April 10, 2019                        By                     /S/
            Filed Date                                           Catherine M. Jeang, Deputy Clerk




CR-104 (04/10)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 4
 USA vs.         STEVE RANKIN                                                     Docket No.:       CR09-93-CAS


 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                            STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or                10.   the defendant shall not associate with any persons engaged
       local crime;                                                                  in criminal activity, and shall not associate with any person
 2.    the defendant shall not leave the judicial district without the               convicted of a felony unless granted permission to do so by
       written permission of the court or probation officer;                         the probation officer;
 3.    the defendant shall report to the probation officer as                  11.   the defendant shall permit a probation officer to visit him or
       directed by the court or probation officer and shall submit                   her at any time at home or elsewhere and shall permit
       a truthful and complete written report within the first five                  confiscation of any contraband observed in plain view by
       days of each month;                                                           the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the              12.   the defendant shall notify the probation officer within 72
       probation officer and follow the instructions of the                          hours of being arrested or questioned by a law enforcement
       probation officer;                                                            officer;
 5.    the defendant shall support his or her dependents and meet              13.   the defendant shall not enter into any agreement to act as an
       other family responsibilities;                                                informer or a special agent of a law enforcement agency
 6.    the defendant shall work regularly at a lawful occupation                     without the permission of the court;
       unless excused by the probation officer for schooling,                  14.   as directed by the probation officer, the defendant shall
       training, or other acceptable reasons;                                        notify third parties of risks that may be occasioned by the
 7.    the defendant shall notify the probation officer at least 10                  defendant’s criminal record or personal history or
       days prior to any change in residence or employment;                          characteristics, and shall permit the probation officer to
 8.    the defendant shall refrain from excessive use of alcohol                     make such notifications and to conform the defendant’s
       and shall not purchase, possess, use, distribute, or                          compliance with such notification requirement;
       administer any narcotic or other controlled substance, or               15.   the defendant shall, upon release from any period of
       any paraphernalia related to such substances, except as                       custody, report to the probation officer within 72 hours;
       prescribed by a physician;                                              16.   and, for felony cases only: not possess a firearm, destructive
 9.    the defendant shall not frequent places where controlled                      device, or any other dangerous weapon.
       substances are illegally sold, used, distributed or
       administered;


       The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

      STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine
 or restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments
 may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution
 , however, are not applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay
 the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address
 or residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

           The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change
 in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
 §3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party
 or the victim, adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3)
 and for probation 18 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence:
                                Private victims (individual and corporate),
                                Providers of compensation to private victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.




CR-104 (04/10)                                         JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 4
 USA vs.         STEVE RANKIN                                                     Docket No.:      CR09-93-CAS




                          SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
 statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not
 apply for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank
 accounts, including any business accounts, shall be disclosed to the Probation Officer upon request.

          The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                           These conditions are in addition to any other conditions imposed by this judgment.




                                                                 RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                       to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal
 determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                      United States Marshal


                                                      By
            Date                                                      Deputy Marshal




                                                             CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
 and in my legal custody.

                                                                      Clerk, U.S. District Court


                                                      By
            Filed Date                                                Deputy Clerk



CR-104 (04/10)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 5 of 4
 USA vs.         STEVE RANKIN                                                  Docket No.:     CR09-93-CAS




                                           FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                    Defendant                                                     Date




                    U. S. Probation Officer/Designated Witness                    Date




CR-104 (04/10)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 6 of 4
